Title: James Madison to William Patterson, 26 October 1833
From: Madison, James
To: Patterson, William


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpelier.
                                
                                Oct. 26th 1833.
                            
                        
                        Your favor of the 14th. was duly recd. and your suggested precaution followed as to the calves, on the way
                            hither. The Cow made her escape soon after the messengers set out; but I have the pleasure to say that the four young
                            animals arrived without accident, and entirely well.
                        Their fine appearance answers to the character of the breed, and you will please accept the additional thanks
                            which are due for the added number. One of the males will be called <Ho>lkam in reference to Mr. Coke: for
                            whose equal merits as a farmer and a patriot I join in the general esteem. The name of the other will be a memento of the
                            immediate and generous donor. The collective name of the four will be Coke Devon; as a germ, of that particular breed.
                            Mrs. Madison unites with me, in offering our cordial salutations, and our best wishes for continued health and every other
                            blessing.
                        
                            
                                J. M.
                            
                        
                    